The Honorable Janice A. Judy State Representative 202 West Maple Street Fayetteville, AR 72703-4132
Dear Representative Judy:
I am writing in response to your general request that I explain the laws governing a retail merchant's obligation, if any, to accept returned retail merchandise. Specifically, you have posed the following questions:
  1. Is there a time limit (i.e., a certain number of days) when a merchant can and cannot accept returned merchandise?
  2. Also, are retail merchants required to post a policy for returned retail merchandise?
RESPONSE
In your request, you indicate that the above questions were channeled through you by a Fayetteville merchant, who has requested that he be copied on my opinion. I assume this merchant is involved in some dispute regarding returns in his private business. Under these circumstances, I am not authorized to respond to your questions. By statute, my advisory function is limited to counseling various public servants and entities on constitutional and legal matters of official significance. A.C.A. §25-16-706. Moreover, under A.C.A. § 25-16-701, I am precluded from engaging in or assisting the private practice of law. Neither the Arkansas Constitution nor the Arkansas Code has ever imposed on retailers an obligation to implement a returns policy, which renders this matter a purely private issue governed by the law of contracts. The question of whether your constituent has contractually agreed to and honored a returns policy is consequently one that should be addressed by private counsel.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh